Citation Nr: 1013882	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected lumbosacral strain with wedge compression T-8, 
rated 10 percent disabling prior to December 6, 2007, and 20 
percent disabling from that date.

2.  Entitlement to an increased initial rating for service-
connected migraine headaches, rated noncompensable prior to 
December 6, 2007, and 30 percent disabling from that date.

3.  Entitlement to an increased initial rating for service-
connected bilateral pes planus and calcaneal osteophytes of 
the left foot, rated noncompensable prior to December 6, 
2007, and 10 percent disabling from that date.

4.  Entitlement to an initial compensable rating for service-
connected allergic rhinitis.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 
2004.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  From October 1, 2004, to December 5, 2007, the Veteran's 
back disability was manifested by pain and limitation of 
motion of the thoracolumbar spine, without limitation of 
forward flexion to 60 degrees or less, limitation of the 
combined range of motion limited to 120 degrees or less, or 
severe muscle spasm or guarding resulting in an abnormal gait 
or abnormal spinal contour.

2.  From December 6, 2007, the Veteran's back disability has 
been manifested by back pain and limitation of forward 
flexion to 45 degrees; there is no showing of limitation of 
forward flexion to 30 degrees or less or ankylosis of the 
entire thoracolumbar spine.  The disability has not required 
episodes of bed rest prescribed by a physician.

3.  From October 1, 2004, to December 5, 2007, the evidence 
did not demonstrate that the Veteran suffered a prostrating 
headache once every two months.  

4.  From December 6, 2007, the evidence does not demonstrate 
that the Veteran's migraine headaches result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

5.  From October 1, 2004, to December 5, 2007, the evidence 
did not demonstrate that the Veteran's bilateral foot 
disability was more than mild, with symptoms relieved by use 
of arch supports.  

6.  From December 6, 2007, the evidence does not demonstrate 
that the Veteran's bilateral pes planus results in severe 
impairment with pain on manipulation and use accentuated, 
swelling on use, and characteristic callosities.

7.  There is no evidence that the Veteran has greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  From October 1, 2004, to December 5, 2007, the Veteran's 
low back disability did not meet the criteria for a 
disability rating higher than 10 percent for lumbosacral 
strain with wedge compression.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).

2.  From December 6, 2007, the Veteran's low back disability 
did not meet the criteria for a disability rating higher than 
20 percent for lumbosacral strain with wedge compression.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).

3.  From October 1, 2004, to December 5, 2007, the Veteran's 
migraine headaches did not meet the criteria for a disability 
rating higher than 0 percent.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.120, 4.124a, Diagnostic Code 8100 (2009).  

4.  From December 6, 2007, the Veteran's migraine headaches 
did not meet the criteria for a disability rating higher than 
30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.120, 
4.124a, Diagnostic Code 8100 (2009).  

5.  From October 1, 2004, to December 5, 2007, the Veteran's 
bilateral pes planus with calcaneal osteophytes of the left 
foot did not meet the criteria for a disability rating higher 
than 0 percent.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5276 (2009).

6.  From December 6, 2007, the Veteran's bilateral pes planus 
with calcaneal osteophytes of the left foot did not meet the 
criteria for a disability rating higher than 10 percent.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1- 4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5276 (2009).

7.  The criteria for assigning a compensable disability 
rating for service-connected allergic rhinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim. In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudications now on 
appeal.  The appellant was notified that his claims for 
service connection were awarded with an effective date of 
October 1, 2004, the first date of the month following his 
separation from service, and initial disability ratings were 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for higher ratings and he demonstrated his actual 
knowledge of what was required to substantiate higher ratings 
in his argument included on his Substantive Appeal.  In a 
January 2007 letter the RO informed the Veteran as to the 
evidence relevant to the assignment of disability ratings and 
effective dates and of his and VA's respective duties in 
obtaining such evidence.  Although he was not provided pre- 
adjudicatory notice that he would be assigned effective dates 
in accordance with the facts found as required by Dingess, he 
was assigned the earliest date permitted by law.  38 U.S.C.A. 
§ 5110(a).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
physical examinations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 
4.45.



Back Disability

Service connection for lumbosacral strain, with wedge 
compression of T-8, was granted in May 2005.  An initial 10 
percent rating was assigned from October 1, 2004.   The 
Veteran disagreed with the initial rating.  In August 2009, 
the RO increased the rating to 20 percent, from December 6, 
2007.

The veteran's back disability is currently evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237, the diagnostic 
code for lumbosacral strain.  Under DC 5237 a 100 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire spine; a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is appropriate for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Objective neurologic abnormalities associated with 
disabilities of the spine are to be evaluated separately 
under an appropriate diagnostic code.  Id. at Note (2).  

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this code a 10 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the  
past 12 months; and a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of  
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2). 

On VA examination in October 2004, the Veteran reported low 
back pain particularly with prolonged sitting or prolonged 
standing.  He did not have any radiculopathy, weakness, or 
flare-ups associated with his low back.  He also reported 
some pain in the thoracic back.  On examination, ranges of 
back motion were:  foreword flexion, 95 degrees; backwards 
extension, 30 degrees; right and left lateral flexion, 30 
degrees; and rotation, 30 degrees bilaterally.  Palpation 
showed no discomfort in the low back.  There was some mild 
tenderness at the T8 right facet joint area.  X-rays of the 
lumbosacral spine were normal except for minor L1-L2 changes 
compatible with his age.  The Veteran was status post wedge 
compression T8; the examiner noted that he got recurring 
episodes of thoracic facet dysfunction that would last for 
hours to a day two or three times per month, with "pain 
impairment during the time of their occurrence but no overall 
functional impairment associated."

Neurological examination in October 2004 included examination 
of the Veteran's reported symptoms of his right thigh.  
Examination was normal and the examiner determined that the 
cause of the Veteran's symptoms was damage to the right 
lateral femoral cutaneous nerve, but was unrelated to his 
disability of the spine.  

On VA examination in January 2007, the Veteran reported 
numbness in the anterolateral aspect of the right thigh; he 
did not experience typical sciatic-type radicular symptoms in 
the lower extremities.  Low back discomfort flared three to 
four times per day and might last for several hours.  This 
did not interfere with his occupational activities.  The 
examiner noted that repetitive activities were not associated 
with significant increased symptomatology or evidence of 
additional functional impairment.  The Veteran had no 
difficultly walking.  On examination, pain was localized to 
lumbosacral level up to the midline of the lower thoracic 
spine.  Ranges of back motion were:  foreword flexion, 80 
degrees; backwards extension, 30 degrees; right and left 
lateral flexion, 30 degrees; and rotation, 30 degrees 
bilaterally, without significant pain.  Neurological 
examination and straight leg raising test were normal.  X-
rays of the lumbar spine were unremarkable, with no evidence 
of degenerative change.  X-rays of the thoracic spine 
suggested a slightly exaggerated kyphosis with multiple 
levels of degenerative discogenic/arthritic change, but no 
evidence of significant compression-type injury. 

A December 6, 2007, treatment record noted that exacerbations 
of chronic low back pain had resulted in approximately 10 
days lost from work in the past year.  On examination, motor 
strength and deep tendon reflexes were normal in all 
extremities.  There was reduced sensation in the dorsal right 
thigh; rotation of the trunk was limited to 15 degrees on 
both the right and left; flexion was normal; extension of the 
trunk was limited to 10 degrees.

A December 14, 2007, treatment record noted that the Veteran 
felt he had re-injured his low back the day before.  He had 
problems bending over, decreased flexibility, and spasm.  
There was no radiation of pain to his lower legs.  
Examination noted decreased flexion, pain localized to the L5 
paraspinal region, and paraspinal muscle spasm.

On VA examination in May 2008, the Veteran reported back 
discomfort with his normal occupational activities, including 
prolonged sitting.  He described constantly getting up, 
moving about, and changing positions.  The Veteran also 
reported frequent spasms in the mid-back area.  He did not 
experience any radicular symptomatology, but did describe 
numbness and tingling in the anterolateral aspect of the 
right thigh.  He reported monthly episodes of increased 
discomfort lasting three to four days at a time, but stated 
that he was generally able to go to work during these 
periods.  Subjectively, he reported that repetitive 
activities were associated with increased symptoms and muscle 
spasms.  

On examination, there was no indication of specific 
tenderness, soft tissue swelling, deformity of the spine, or 
muscle spasm.  He experienced pain with 45 degrees of forward 
flexion, and could further flex to 60 degrees with pain.  The 
Veteran had slight pain with extension of 20 degrees and 
lateral flexion of 20 degrees bilaterally, but had no pain 
with lateral rotation of 20 degrees bilaterally.  In the mid-
thoracic spine, he appeared to have virtually full extension, 
with flexion of at least 20 to 30 degrees without pain.  
Neurologic examination was normal.  Motor function and 
sensory changes in the lower extremities were within normal 
limits with the exception of the right thigh which showed 
definite diminished sensation in the anterolateral aspect of 
proximal three-fourths of the thigh.  Straight leg raising 
was negative bilaterally at 90 degrees; there was hamstring 
tightness in the supine position at 80 degrees bilaterally.  

X-rays of the thoracic spine showed very definite 
degenerative discogenic/arthritic changes at the T8-9 level 
with similar but lesser changes at T7-8.  X-rays of the 
lumbar spine suggested degenerative discogenic changes at the 
L1-2 level.  The examiner noted that the Veteran did not 
experience a major thoracic spine disability, but he did have 
obvious functional impairment in association with activities 
involving prolonged sitting as well as normal activities of 
his current occupational status.  There was no indication of 
instability or incoordination.  Weakness, fatigability, and 
lack of endurance did not appear to be specific issues.  

The Veteran had no evidence of disability or functional 
impairment in association with the discomfort in the lumbar 
spine or the condition of meralgia paresthetica affecting his 
right thigh.  

Prior to December 6, 2007

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent is not warranted 
for the Veteran's back disability under the scheduler 
criteria.  The Veteran's range of motion does not meet the 
criteria for a 20 percent rating under DC 5237 as his forward 
flexion (95 degrees on the October 2004 VA examination, 80 
degrees on the January 2007 VA examination) is greater than 
60 degrees, both with pain and without pain, and the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees.  There is also no evidence of incapacitating 
episodes relating to intervertebral disc syndrome having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; in fact, there is no showing of 
any incapacitating episodes in the record.  Thus, a 
disability rating greater than 10 percent under either DC 
5237 or DC 5243 is not warranted.  Furthermore, there are no 
other alternative diagnostic codes under 38 C.F.R. § 4.71a 
that could apply to the Veteran's back disorder.

The Board also finds that a disability rating greater than 10 
percent is not warranted for the Veteran's back disability 
under DeLuca.  The pre-December 6, 2007 medical evidence did 
not note significant pain with motion; nonetheless, as the 
ranges of motion were normal on the October 2004 VA 
examination and nearly normal on the January 2007 VA 
examination, any pain was taken into account in the 10 
percent rating assigned.  

As the Veteran's right thigh symptoms have been attributed to 
specific nerve disability not related to his disability of 
the spine, no separate rating is warranted based on his 
disability of the spine.  Of note is that his disability of 
the right lateral femoral cutaneous nerve has been evaluated 
separately and that evaluation is not before the Board.  



Since December 6, 2007

The RO assigned a 20 percent rating based on the December 7, 
2007 treatment record and the May 2008 VA examination 
findings, specifically the flexion of the thoracolumbar spine 
noted as 45 degrees without pain and 60 degrees with pain.  
As this was not greater than 60 degrees, the 20 percent 
rating was appropriate.  The Board finds that a disability 
rating greater than 20 percent is not warranted under the 
scheduler criteria.  The Veteran's range of motion does not 
meet the criteria for the next highest, 40 percent rating 
under DC  5237 as his forward flexion is greater than 30 
degrees, both with pain and without pain, and there is no 
ankylosis of the entire thoracolumbar spine.  There is also 
no evidence of incapacitating episodes relating to 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  The May 2008 VA examination did not note any 
incapacitating episodes.  Thus, a disability rating greater 
than 20 percent under either DC 5237 or DC 5243 is not 
warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to 
the Veteran's back disorder.

The Board also finds that a disability rating greater than 20 
percent is not warranted for the Veteran's back disorder 
under DeLuca.  The May 2008 VA examination report did not 
note objective evidence of pain on repeated testing, and the 
current 20 percent rating takes into account the pain-limited 
range of motion.  Thus, there is no indication in the current 
record that pain due to disability of the low back causes 
functional loss greater than that contemplated by the 
currently assigned 20 percent evaluation.  

Migraine Headaches

Service connection for migraine headaches was granted in May 
2005.  An initial noncompensable rating was assigned from 
October 1, 2004.  The Veteran disagreed with the initial 
rating.  In August 2009, the RO increased the rating to 30 
percent, from December 6, 2007.

The Veteran's headache disability is rated under 38 C.F.R. § 
4.124a, DC 8100.  Under DC 8100, a 10 percent evaluation is 
assigned for headaches with characteristic prostrating 
attacks averaging one in two months over the previous several 
months.  A 30 percent evaluation may be assigned for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the previous several months.  
A 50 percent evaluation is warranted for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 38 C.F.R. § 
4.124a DC 8100.

On VA examination in October 2004, the Veteran reported 
having spells of visual disturbance about four to six times 
per year over the past 10 to 15 years.  These generally 
lasted for 30 to 45 minutes during which he could not see.  
He would lie down during those periods but had no nausea, 
vomiting, headache, or other migrainous features following 
the events.  He was not on any preventive therapy or 
medication.

On VA examination in January 2007, the Veteran reported 
having migraines with visual disturbance and only occasional 
headache about three to five times per year.  The headaches 
generally lasted for 45 minutes to an hour during which he 
could not see well enough to drive or eat.  He did not 
receive any treatment for his migraines.

On treatment report dated in December 6, 2007, the Veteran 
reported increasing frequency of his migraines.  He reported 
nine episodes in the past 12 months, resulting in his not 
being able to work for three days during that period.

On VA examination in May 2008, the Veteran reported about 12 
migraines per year.  He would usually lie down and it would 
go away in a couple of hours during which he would be 
essentially nonfunctional.  He did not have the headache 
effects of a usual migraine condition.  

Prior to December 6, 2007

Based on the foregoing evidence, the Board finds that the 
Veteran's migraine headache disability does not warrant to a 
compensable rating prior to December 2007.  The evidence 
establishes that, during that time, he experienced 
debilitating headaches no more than four to six times per 
year.  These symptoms are consistent with a noncompensable 
rating.  

Since December 6, 2007

The Board finds that the Veteran's migraine headache 
disability does not warrant a rating in excess of 30 percent 
since December 6, 2007.  The evidence establishes that, 
during that time, he experienced debilitating migraines no 
more than once per month, and there is no suggestion that his 
disability significantly interfered with his employment.  
These symptoms are consistent with a 30 percent disability 
rating.  

Pes Planus

Service connection for bilateral pes planus and calcaneal 
osteophytes of the left foot was granted in May 2005.  An 
initial noncompensable rating was assigned from October 1, 
2004.  The Veteran disagreed with the initial rating.  In 
August 2009, the RO increased the rating to 10 percent, from 
December 6, 2007.

Disabilities of the foot are rated under Diagnostic Codes 
(DC) 5276 to 5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-
5284.  The Veteran's bilateral foot disability is currently 
evaluated under DC 5276, acquired flatfoot.  Under DC 5276, a 
noncompensable rating is appropriate where the disability is 
mild, with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted where there are 
moderate symptoms, including the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
and pain on manipulation and use of the feet.  A 30 percent 
rating is warranted for severe symptoms bilaterally, 
including objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities.  

On VA examination in October 2004, the Veteran reported the 
Veteran reported no foot problem.  He had worn arch supports.  
On examination, the left foot was normal.  There were no 
callouses or points of tenderness.  There were no 
mobilization difficulties or lesions.  He had a flexible loss 
in arch height with a 10 degree valgus than with standing, 
but otherwise normal foot.  X-rays of the left foot showed 
calcaneal osteophytes.  The right foot was apparently not 
examined.  

On VA examination in January 2007, the Veteran reported that 
he wore orthotics with non-stabilizing shoes.  With these, he 
had minimal symptoms and no apparent disability.  Without the 
orthotics he would have increased discomfort in the feet.  
Examination showed mild pronation of the feet with minimal 
flattening of the longitudinal arches.  This was considered 
to be less than grade 1 pes planus.  Manipulation of the feet 
failed to reveal any evidence of edema, weakness, joint 
instability, or pain, with only minor tenderness in the 
plantar aspect of arches.  Motor function was completely 
normal.  When standing erect, there was basically normal 
weightbearing distribution of both feet and the Achilles 
tendon alignment was normal.  X-rays of the feet were within 
normal limits.  The examiner diagnosed bilateral mild pes 
planus and stated that with use of orthotics there was no 
evidence of disability or functional impairment.  

A December 6, 2007, treatment record noted continued painful 
feet.  The Veteran stated that his pain was sharp and limited 
his ability to ambulate which was required in his job.

On VA examination in May 2008, the Veteran reported only 
partial relief of his foot discomfort with use of orthotics.  
With orthotics he was able to walk for two miles and be aware 
of slight increased discomfort.  Without the orthotics he 
would have considerable, increased, discomfort.  The examiner 
noted that the Veteran's foot discomfort had not 
significantly affected his usual occupational activities.  
Examination showed very definite pronation of the feet 
consistent with grade 1 pes planus.  He was able to walk on 
his tiptoes and heels without a problem.  Manipulation of the 
feet failed to reveal any significant tenderness.  There was 
no evidence of painful motion, soft tissue edema, muscle 
weakness, or joint instability.  When standing erect, there 
was essentially normal weightbearing distribution of both 
feet with normal Achilles tendon alignment.  X-rays of the 
feet were unremarkable.  The examiner noted symptomatic, 
grade 1 pes planus flattening of the arches of the Veteran's 
feet.  With orthotics the Veteran was functioning without 
obvious disability or functional impairment.  Activities 
without orthotics would be limited by foot pain, 
fatigability, and lack of endurance.  

Prior to December 6, 2007

Based on the foregoing evidence, the Board finds that the 
Veteran's bilateral pes planus disability does not warrant to 
a compensable rating prior to December 2007.  The evidence 
establishes that, during that time, his symptoms were mild 
and relieved by arch supports.  The January 2007 VA examiner 
stated that with use of orthotics there was no evidence of 
disability or functional impairment.  These findings are 
consistent with a noncompensable rating.  

Since December 6, 2007

The Board finds that the Veteran's bilateral foot disability 
is manifested by no more than moderate symptoms.  While 
examinations have showed pronation consistent with grade 1 
pes planus, there is no evidence of pain on manipulation and 
use accentuated, swelling or callosities.  The Board 
acknowledges the Veteran's claims of pain when walking.  
However, there is no objective evidence of increased pain, 
and there is no evidence that his foot disability has 
impaired his ability to work.  The May 2008 VA examiner 
specifically stated that the Veteran's foot discomfort had 
not significantly affected his usual occupational activities.

The Board has considered whether another rating code is more 
appropriate to the Veteran's disability than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); 
38 C.F.R. § 4.20.  Only three other DCs specific to foot 
disabilities afford disability ratings higher than 10 
percent.  Of these, DC 5278, acquired claw foot, and DC 5283, 
malunion or nonunion of the tarsal or metatarsal bones, are 
inapplicable as the Veteran has not been diagnosed with 
either of these conditions.  Under DC 5284, other foot 
injuries, a 10 percent evaluation is warranted for moderate 
foot injuries, a 20 percent rating for moderately severe 
injuries, and a 30 percent rating for severe injuries.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  The terms "moderate," 
"moderately severe," and "severe" are not defined by 
regulation; however, the overall regulatory scheme 
contemplates 10 percent ratings in cases of ankylosis in good 
weight bearing position, or problems so disabling that there 
is atrophy, disturbed circulation and weakness, or where 
there is inward bowing of the tendo Achilles with pain on 
manipulation and use, or definite tenderness with 
dorsiflexion of the great toe and limitation of dorsiflexion 
of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5277, 5278.  The record does not indicate that the Veteran's 
disability approximates this degree of severity.  Therefore a 
disability rating higher than the current 10 percent is not 
warranted under any DC specific to foot disabilities. 

Additionally, the Board has specifically considered the 
guidance of DeLuca, supra, in order to determine whether an 
increased evaluation may be warranted.  Despite the Veteran's 
subjective complaints of pain, the clinical evidence shows 
that he has no more than slight instability and tenderness.  
The current rating of 10 percent contemplates slight 
functional impairment due to pain, and there is no clinical 
evidence indicating additional functional loss due to 
weakness or excess fatigability, beyond that which was 
objectively shown in the examinations.  Therefore, the Board 
holds that an increased evaluation in consideration of DeLuca 
and applicable VA code provisions is not warranted.  In 
conclusion, the evidence of record does not support an 
evaluation in excess of 10 percent for the Veteran's service-
connected bilateral foot disability.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 49.  

Allergic Rhinitis

Service connection for allergic rhinitis was granted in May 
2005.  An initial noncompensable rating was assigned from 
October 1, 2004.  The Veteran disagreed with the initial 
rating.  

Under Diagnostic Code 6522, a 30 percent rating is provided 
for allergic or vasomotor rhinitis with polyps.  Without 
polyps, but with greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side a 
10 percent rating is provided.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.

When the schedule does not provide a zero percent evaluation 
for in a Diagnostic Code, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

On VA examination in October 2004, the Veteran reported that 
he had hay fever in the spring, and was allergic to weeds, 
pollen, trees, and grass.  Examination of the nose showed 
engorged bolus inferior turbinates with 25 percent 
obstruction bilateral with slight deviation of the septum to 
the right.  The diagnosis was seasonal allergic rhinitis.

On VA examination in January 2007, the Veteran reported 
seasonal allergic rhinitis with postnasal drip leading to a 
sore throat.  Nasal sprays irritated his nose.  The Veteran 
reported that his allergies were worse in the spring and fall 
but tended to run year round.  Examination showed very mild, 
clear fluid nasal drip.  There was no significant swelling.  
The Veteran was not coughing and he had excellent airflow 
through both nostrils.  

VA examination in May 2008 noted the Veteran complained of 
allergies year round, with postnasal drip and coughing.  
Examination showed a good clear airway.  Nasal examination 
was normal and airflow was equally split between both 
nostrils.  

The evidence shows that there was no indication of nasal 
obstruction of greater than 50 percent on both sides or the 
presence of polyps in any of the examinations of record.  In 
other words, there is no indication that there is any 
evidence of record showing the presence of polyps or the 
degree of nasal obstruction which is required for an 
increased rating for the Veteran's service-connected allergic 
rhinitis.  

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for the Veteran's 
allergic rhinitis.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.



Extraschedular considerations

The Veteran has reported that his service-connected back and 
migraine disabilities have caused him to miss approximately 
13 days of work over the period of 12 months prior to 
December 2007.  As such, the Board must adjudicate the issue 
of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service- connected 
disabilities.  The competent medical evidence of record shows 
that his back disability is primarily manifested by pain and 
limitation of motion.  Many of the applicable diagnostic 
codes used to rate the Veteran's disabilities provide for 
ratings based on limitation of motion.  The effects of pain 
and functional impairment have been taken into account and 
are considered in applying the relevant criteria in the 
rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  The ratings for the Veteran's migraines 
reflect the frequency of prostrating attacks that affect the 
Veteran's ability to work.  The effects of the Veteran's 
disabilities have been fully considered and are contemplated 
in the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  


ORDER

An initial rating for a lumbosacral spine disability in 
excess of 10 percent for the period from October 1, 2004 to 
December 5, 2007, and in excess of 20 percent from December 
6, 2007, is denied.

An initial rating for migraine headaches in excess of 0 
percent for the period from October 1, 2004 to December 5, 
2007, and in excess of 30 percent from December 6, 2007, is 
denied.

(CONTINUED ON NEXT PAGE)



An initial rating for bilateral pes planus and calcaneal 
osteophytes of the left foot in excess of 0 percent for the 
period from October 1, 2004 to December 5, 2007, and in 
excess of 10 percent from December 6, 2007, is denied.

An initial compensable rating for service-connected allergic 
rhinitis is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


